Citation Nr: 1343144	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  03-20 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), a cognitive disorder, a schizoaffective disorder, and a psychotic disorder, not otherwise specified.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was originally before the Board in October 2005.  At that time, the Board reopened a claim of entitlement to service connection for PTSD and denied the claim on the merits.  In November 2007, the United States Court of Appeals for Veterans Claims (Court) set aside the Board's decision, and in November 2008, the Board remanded the case for compliance with the Court's Order.  In July 2012 and April 2013, the Board again remanded the Veteran's claim for additional development.  The case has been returned to the Board for further appellate review.  For the reasons discussed in greater detail below, the Board finds that there has been substantial compliance with the directives of the Board's remands, and therefore, an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

Generally, the scope of a mental health disability claim includes any psychiatric disorder that may reasonably be encompassed by a Veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Post-service treatment records reveal multiple diagnoses of acquired psychiatric disorders, to include PTSD, a cognitive disorder, a schizoaffective disorder, and a psychotic disorder, not otherwise specified.  Accordingly, the Board has re-captioned the Veteran's claim as seen on the title page.  Id.  

Subsequent to certification of the appeal to the Board, the Veteran's representative submitted additional evidence directly to the Board, along with a waiver of initial RO consideration of the evidence.  This evidence is therefore accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

FINDING OF FACT

The probative, competent evidence does not demonstrate that an acquired psychiatric disorder, to include PTSD, a cognitive disorder, a schizoaffective disorder, and a psychotic disorder, not otherwise specified, is causally or etiologically related to active duty.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, a cognitive disorder, a schizoaffective disorder, and a psychotic disorder, not otherwise specified, have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The notice and assistance provisions should be provided to a claimant prior to initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Board finds that all notification requirements have been met.  Letters dated in May 2002, March 2006, and March 2009 advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 486.  In addition, these letters were followed by re-adjudication of the issue.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that a notice defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent private treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA treatment records, VA examination reports, and lay testimony have been associated with the claims file.  In November 2008, the Board remanded the Veteran's claim, in pertinent part, for compliance with the VCAA and to obtain additional information regarding the unit history of the HHC 4th Battalion, 46th Infantry, 1st Armored Division from 1968.  As noted above, the Board finds VA fully complied with the VCAA.  In addition, the record contains detailed information regarding the Veteran's unit, and as a result, his in-service stressor has been verified for the purpose of service connection.  Further, the Board requested that the Appeals Management Center (AMC) schedule the Veteran for a psychiatric examination with respect to his claim.  In July 2012, the Board remanded the Veteran's claim to obtain any Social Security Administration (SSA) records pertaining to an award for disability benefits.  The record demonstrates that the AMC contacted the SSA in August 2012, and in November 2012, the SSA responded that no medical records were available.  Further, a December 2012 letter notified the Veteran of the unavailability of the SSA records.   

The Veteran underwent VA examinations in May 1990, September 2002, December 2009, and June 2011.  In April 2013, however, the Board found the VA examinations of record inadequate for purposes of determining service connection.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, the Board remanded the Veteran's claim for an additional VA examination to ascertain the etiology of any acquired psychiatric disorder diagnosed during the pendency of the appeal.  Accordingly, the Veteran underwent VA examination in May 2013.  The record shows the May 2013 VA opinion was predicated on a full reading of the Veteran's claims file, psychiatric evaluation of the Veteran, and consideration of the Veteran's statements.  Additionally, the VA examiner provided an adequate rationale for the opinions stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  As a result, the Board finds the May 2013 VA examination and opinion adequate for purposes of adjudicating the issue on appeal, and VA's duty to assist with respect to obtaining a VA examination and opinion has been met.  38 C.F.R. § 3.159(c)(4).  Further, the Board finds the AMC substantially complied with the remand directives.  See 38 U.S.C.A. 
§ 5103A(b); Stegall, 11 Vet. App. 268; D'Aries v. Peake, 22 Vet. App. 97 (2008).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV)]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 137 (1997).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

In addition, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Otherwise, the law requires verification of a claimed stressor.  Id.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The Veteran asserts that he has an acquired psychiatric disorder as the result of active duty.  Specifically, he contends that his unit was sent to Chicago during the 1968 riots.  The Veteran states that he heard sniper fire and people yelling and saw buildings burning.

Private treatment records and VA treatment records demonstrate post-service diagnoses of PTSD along with multiple other acquired psychiatric disorders, to include a cognitive disorder, a schizoaffective disorder, and a psychotic disorder, not otherwise specified.  Therefore, the evidentiary requirement of demonstrating a current disability has been satisfied.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim).  

Service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of PTSD or any other acquired psychiatric disorder.  However, the RO has conceded the Veteran's reported stressor of the deployment of his unit to patrol the 1968 riots in Chicago.  As such, the Board finds the Veteran has established an in-service event and stressor for the purpose of service connection.

With regard to a nexus between any acquired psychiatric disorder and active duty, as noted above, the Veteran underwent multiple VA examinations in conjunction with his claim.  In May 1990, the VA examiner noted that physicians had diagnosed an unspecified personality disturbance and paranoid schizophrenia following the Veteran's admission to a Dallas hospital in 1977.  The VA examiner also noted past diagnoses of PTSD, major depression with psychoses, an antisocial personality, and a possible organic brain syndrome with dementia, which coincidentally followed a motor vehicle accident in March 1987.  The Veteran did not report any in-service stressors at that time.  The VA examiner diagnosed major depression and mixed personality disorder, chronic.

In September 2002, the VA examiner noted the Veteran's long-standing history of schizophrenia and substance abuse, as well as the fact that he was diagnosed with PTSD following the death of a friend in 1990.  The VA examiner also recorded the Veteran's reported in-service stressors.  The DSM-IV assessment was schizophrenia, undifferentiated type, polysubstance abuse, and PTSD.  

In December 2009, the VA examiner noted that the Veteran had a verified stressor for the purpose of service connection.  The VA examiner reviewed the Veteran's medical records and performed a mental status examination.  The VA examiner noted that the psychometric findings were inconsistent with the information gathered during the diagnostic and social history interviews for the presence and level of severity of symptomatology.  Given this inconsistency, the VA examiner stated that any conclusions regarding a diagnosis of PTSD based on the psychometric findings could not be advanced.  Although the Veteran's stressor qualified as a Criterion A event for a diagnosis of PTSD under DSM-IV, the VA examiner opined that the Veteran did not meet the full DSM-IV criteria for a PTSD diagnosis at the time of the examination.  The VA examiner diagnosed polysubstance dependence, less likely than not secondary to military stressor, and a psychotic disorder, not otherwise specified, less likely than not secondary to military stressor.  The VA examiner found it was "certainly possible" that the Veteran's nightmares were related to his conceded stressor; however, his psychiatric symptoms did not meet the full criteria for a PTSD diagnosis under DSM-IV.  The VA examiner opined that the Veteran's current symptomatology was more likely than not due to his polysubstance abuse.

In June 2011, the VA examiner found the Veteran's report of symptoms and history was not accurate due to likely malingering.  As such, the VA examiner found the Veteran did not show sufficient evidence to support a PTSD diagnosis.  The VA examiner repeated the December 2009 VA examiner's diagnoses of polysubstance dependence, less likely than not secondary to military stressor, and a psychotic disorder, not otherwise specified, less likely than not secondary to military stressor and added a diagnosis of vascular dementia.  

In May 2013, the VA examiner reviewed the Veteran's claims file, mental health records, and performed a clinical interview.  The VA examiner diagnosed cocaine dependence and Cluster B personality disorder traits.  The VA examiner noted that the Veteran's in-service stressor met Criterion A to support a diagnosis of PTSD.  The VA examiner found that the stressor was not related to the Veteran's fear of hostile military or terrorist activity as it was not related to combat.  In addition, the VA examiner found the Veteran failed to meet the full DSM-IV diagnostic criteria for PTSD as he did not meet Criterion B, C, or D.  In addition, the VA examiner opined that there failed to be any acquired psychiatric disorder diagnosed during the pendency of the appeal which was incurred in or due to the Veteran's active duty service.  The VA examiner reported that the Veteran's primary diagnosis was cocaine dependence.  In addition, although the Veteran reported that he last used two years ago, his medical and mental health records suggested that he tended to minimize his illicit drug use.  According to the VA examiner, the Veteran also exhibited significant Axis II personality disorder traits which negatively impacted his interpersonal and occupational functioning.  The VA examiner noted that the previous two VA examinations failed to diagnose PTSD.  Further, the VA examiner opined that the Veteran's mental health difficulties appeared attributable to his 30 plus years of substance abuse/dependence and his personality disorder traits.  

Preliminary, the Board notes that a personality disorder is not a disability subject to compensation for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.127 (2013).  "Personality disorders and mental deficiency as such are not disease or injuries within the meaning of applicable legislation."  38 C.F.R. § 3.303(c).  Thus, service connection for a personality disorder is precluded.  Additionally, the Board finds that the clinical evidence does not demonstrate that a psychosis manifested to a compensable degree within the year following active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Veteran's service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of an acquired psychiatric disorder, and the record indicates the Veteran first received psychiatric treatment in 1977, nine years following his separation from active duty.  As such, the Board finds the Veteran is not entitled to service connection for an acquired psychiatric disorder on a presumptive basis.  Furthermore, a lengthy period of separation without any documentation of a pertinent complaint, diagnosis, or treatment for an acquired psychiatric disorder weighs heavily against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1130 (Fed. Cir. 2000).  

In addition, the Board accords significant probative value to the May 2013 VA examiner's negative nexus opinion.  The record shows the VA examiner reviewed the Veteran's relevant medical history and his lay testimony concerning the in-service stressor and his post-service symptoms.  In this respect, the VA examiner clearly noted that the Veteran's in-service stressor had been verified and met Criterion A to support a diagnosis of PTSD.  However, the VA examiner found the Veteran failed to meet the full DSM-IV diagnostic criteria for PTSD as he did not meet Criterion B, C, or D.  Of greater significance, the VA examiner opined that there failed to be any acquired psychiatric disorder diagnosed during the pendency of the appeal which was incurred in or due to the Veteran's active duty service.  The VA examiner reported that the Veteran's primary diagnosis was cocaine dependence and opined that the Veteran's mental health difficulties appeared attributable to his 30 plus years of substance abuse/dependence and his personality disorder traits.

With respect to the treatment record reflecting diagnoses of multiple acquired psychiatric disorders, to include PTSD, the Board affords this evidence less probative value than the May 2013 VA examination and opinion.  First, the Board notes that it is not clear whether the VA physicians providing the diagnoses reviewed the Veteran's claims file.  In addition, it appears that most of the physicians based the diagnoses on previous diagnoses rendered, which did not provide the specific bases upon which PTSD was diagnosed and did not comment on the relationship, if any, between the Veteran's diagnoses of an acquired psychiatric disorder and active duty.  This is particularly true with respect to the September 2002 VA examiner's opinion.  Additionally, the Board notes that the December 2009 VA examiner found it was "certainly possible" that the Veteran's nightmares were related to his conceded stressor.  However, the Court has held that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010); see also McLendon, 20 Vet. App. at 83; Goss v. Brown, 9 Vet. App. 109, 114 (1996).  Here, the Board finds the language used by the December 2009 VA examiner is inconclusive and therefore cannot serve as the basis for a grant of service connection.  In addition, neither the December 2009 VA examiner nor the June 2011 VA examiner provided an opinion with respect to the previous diagnoses of PTSD demonstrated in the record.  As a result, the Board finds the May 2013 VA examination and opinion constitutes the probative, competent evidence, which does not support entitlement to service connection for an acquired psychiatric disorder.

Although the Veteran asserts that he has an acquired psychiatric disorder related to in-service events, it is well established that a layperson without medical training is not qualified to render medical opinions regarding the etiology of acquired psychiatric disorders, to include PTSD, a cognitive disorder, a schizoaffective disorder, and a psychotic disorder, not otherwise specified.  See 38 C.F.R. § 3.159(a)(1).  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Here, the Board finds that the relationship between an acquired psychiatric disorder and in-service trauma is not something for which a layman is competent to provide an opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  However, the evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion as to the medical causation of an acquired psychiatric disorder.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value.  Therefore, the Board finds that the probative, competent evidence is negative to the Veteran's claim.  Only competent evidence may be considered to support Board findings.  Accordingly, the Board is not free to substitute its own judgment for that of an expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for an acquired psychiatric disorder, to include PTSD, a cognitive disorder, a schizoaffective disorder, and a psychotic disorder, not otherwise specified.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, a cognitive disorder, a schizoaffective disorder, and a psychotic disorder, not otherwise specified, is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


